United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-1198
                     ___________________________

                          United States of America,

                     lllllllllllllllllllll Plaintiff - Appellee,

                                         v.

                   Kerry L. Augustine; Elma J. Augustine,

                  lllllllllllllllllllll Defendants - Appellants,

TCF Mortgage Corporation; Beltrami County, Minnesota; Minnesota Department
                                of Revenue,

                         lllllllllllllllllllll Defendants.
                                  ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                         Submitted: August 23, 2013
                         Filed: September 17, 2013
                               [Unpublished]
                               ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Kerry and Elma Augustine appeal the district court’s1 adverse grant of
summary judgment and separate order of sale in this tax-related action brought by the
United States. After careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108,
1112 (8th Cir. 2006) (de novo review of grant of summary judgment), we conclude
that summary judgment was appropriate for the reasons stated by the district court.
Furthermore, we conclude that the court’s order of sale was proper. See 26 U.S.C.
§ 7403 (authorizing action to enforce lien or to subject property to payment of tax
debt); United States v. Bierbrauer, 936 F.2d 373, 374 (8th Cir. 1991) (§ 7403
authorizes federal district court to order sale of property in which delinquent taxpayer
has interest in order to satisfy taxpayer’s debt).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota, sitting by designation in the District of Minnesota.

                                          -2-